Appeal from a decision of the Unemployment Insurance Appeal Board, dated December 28, 1942, which affirmed a decision of the referee holding claimants to be employees of the appellants, entitled to credit for their earnings in such employment and that appellants are liable for contributions based on their respective earnings. Appellants operate public dance halls or ballrooms in the city of New York. Claimants are employed thereat as “ hostesses ”. Their duties are to entertain patrons by acting as dance partners or in conversation. The remuneration, as to each claimant, consisted of a portion of the charges fixed by appellants and paid by the patrons for the entertainment in which claimant was thus employed. The evidence amply supports the Appeal Board’s decision that the relationship between appellants and claimants was one of employment rather than that of independent contractor. The decision appealed from should be affirmed. Decision of the Unemployment Insurance Appeal Board affirmed, with costs to respondent. All concur. [See 268 App. Div. 835.]